Per Curiam.
No good purpose can be served by a statement of the facts in this case.
The only assignment of error is directed to the refusal of the court to grant the following instruction:
*469“The court instructs the jury that if they believe from the evidence that at the time of the alleged offense charged in the indictment, the defendant was not of normal mind to know right from wrong then you should acquit him.”
We think the court was correct in refusing this instruction: (1) because the language used was misleading; (2) because the instruction failed to properly define the defense of insanity ¿ and (3) because the evidence did not justify it.
Our conclusions are reached after a careful consideration of the whole case, and we think it unnecessary to enter into any discussion of the question involved.
We are of opinion that the judgment should be affirmed.

Affirmed.